DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7, in the reply filed on 14 July 2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING A TREAD.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13, the claim recites “(c)	Determining…” the capitalization is improper.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Farne et al. (EP 1083425 A2).
Regarding claim 1, Farne discloses a method for manufacturing a tread (T) (title/abstract, ¶ 29; FIG. 3-5) with the steps of:
(a) 	extruding a tread (T), which 
has an top surface (18), equated with the claimed exterior side (22), and bottom surface (20), equated with the claimed interior side (24) lying opposite the exterior side (22) (FIG. 4; ¶ 31), and 
comprises a supporting area (26) made out of a rubber supporting area material
and a guide strip (28) made out of a rubber guide strip material (¶ 10), 
(b) 	wherein the guide strip (28) extends from the exterior side (22) to the interior side (24), and a specific electrical guide strip resistance (p28) of the guide strip rubber material is less than a specific electrical supporting area resistance (ρ26) of the supporting area rubber material (¶ 10), 
characterized by the steps of: 
(c)	determining a parameter (P) that correlates with an electrical guide strip resistance (W25) of the guide strip (28) between the exterior side (22) and interior side (24), and 
(d)	outputting a warning signal when the parameter (P) assumes a value indicating that the guide strip resistance (W2s) exceeds a prescribed maximum value (W28,max) (¶¶ 18-22, 31+; FIG. 3-5).
Regarding claim 2, Farne discloses determining the guide strip resistance (W28) involves the following steps:  
Page 3 of 7contacting the exterior side (22) by means of an outer electrode (32), and 
contacting the interior side (24) with an inner electrode (34), 

Regarding claim 3, Farne discloses the process wherein 
(a)	determining the parameter (P) involves the step of applying an electrostatic charge (Q) to a side (22, 24), and 
(b)	the parameter (P) describes a charging current (I) that arises when applying an electrostatic charge (Q) (¶¶ 18-19).  
Regarding claim 7, Farne discloses a control circuit that can reject an out of spec tread or stop the production line (¶¶ 11, 22).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, regarding claim 4, although the prior art suggests measuring extruded rubbers without contact, see for example Brouwer et al. (US 4,260,566 A); Sikora (US 4,088,952 A and US 4,086,044 A); Dineen (US 3,710,241 A); Kyriakis (US 4,592,881 A); and Zumbach et al. (US 3,864,625 A), the application of charge is performed in contact with the extrudate. Regarding claim 5, the prior art suggests applying voltages of less than 1000 V (1 kV) for testing the electrical resistance of tires, see e.g. Matsui (US 2006/0042733 A1); Miki (US 2006/0096697 A1); Nagahara (US 2007/0125466 A1); Mafune et al. (US 2008/0283165 A1); Fukase (US 8,167,014 B2); Mizutani (US 8,167,015 B2); Asayama et al. US 9,028,630 B2); Kuroki (US 9,138,953 B2); Rupprecht et al. (US 2019/0275723 A1); Mitsuoka (US 11,046,126 B2); and Mukai et al. (US 11,110,756 B2). Finally, regarding claim 6, eff). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka, Tsutomu  et al.
US 2002/0088527 A1
AMURRI; Cesare Emanuele et al.
US 2020/0368983 A1
Onodera; Satoshi
US 2021/0162632 A1
Pringiers; Koenraad
US 8,356,646 B2
Denavit; Franck et al.
US 9,821,524 B2
Murase; Shinji
US 9,862,158 B2
Hiruma; Masato et al.
US 6,202,724 B1
Van Der Meulen; Evert-Jan Jitse et al.
US 9,586,447 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742